Exhibit 10.3

 

AMENDED AND RESTATED SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED SECURITY AGREEMENT (this “Security Agreement”), dated
as of February 25, 2004, is by and between CHEROKEE INTERNATIONAL CORPORATION, a
Delaware corporation and successor by merger to Cherokee International, LLC
(“Grantor”), and GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation,
in its capacity as Agent for Lenders.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of the date hereof (including all annexes, exhibits and schedules thereto, as
from time to time amended, restated, supplemented or otherwise modified, the
“Credit Agreement”) by and among Grantor, Agent and Lenders, the Lenders have
agreed to make Loans and to issue Letters of Credit on behalf of Grantor;

 

WHEREAS, the Credit Agreement amends and restates that certain Amended and
Restated Credit Agreement dated November 27, 2002 (as the same has been amended,
supplemented or otherwise modified from time to time, the “Original Credit
Agreement”) by and among Grantor, Heller Financial, Inc., as agent thereunder
(the ”Original Agent”), and the financial institutions party thereto as lenders
(the ”Original Lenders”) which Original Credit Agreement in turn amended and
restated that certain Credit Agreement dated April 30, 1999, in each case
without effecting a novation of the indebtedness and obligations existing
thereunder;

 

WHEREAS, the Obligations of Grantor under the Original Credit Agreement are
secured by Liens granted by Grantor pursuant to that certain Security Agreement
dated as of April 30, 1999, as amended and restated by that certain Amended and
Restated Security Agreement dated as of November 27, 2002 (the ”Original
Security Agreement”) in favor of the Original Agent;

 

WHEREAS, Original Agent has resigned as agent under the Original Credit
Agreement and the Original Lenders have assigned, and General Electric Capital
Corporation has accepted and assumed, all of such Original Lenders’ rights,
title and interest thereunder (including all Loans and all commitments) and has
appointed itself as Agent as aforesaid; and

 

WHEREAS, Grantor has agreed to amend and restate, in its entirety and without
constituting a novation thereof, the Original Security Agreement in order to
ensure continuing security for the payment and performance of its Obligations
under and as defined in the Credit Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to amend
and restate the Original Security Agreement in its entirety as follows, without
effecting a novation thereof or otherwise disturbing the Liens created
thereunder:

 

--------------------------------------------------------------------------------


 


1.                                       DEFINED TERMS.


 


(A)                                  ALL CAPITALIZED TERMS USED BUT NOT
OTHERWISE DEFINED HEREIN HAVE THE MEANINGS GIVEN TO THEM IN THE CREDIT AGREEMENT
OR IN ANNEX A THERETO.  ALL OTHER TERMS CONTAINED IN THIS SECURITY AGREEMENT,
UNLESS THE CONTEXT INDICATES OTHERWISE, HAVE THE MEANINGS PROVIDED FOR BY THE
CODE TO THE EXTENT THE SAME ARE USED OR DEFINED THEREIN.


 


(B)                                 “UNIFORM COMMERCIAL CODE JURISDICTION” MEANS
ANY JURISDICTION THAT HAS ADOPTED ALL OR SUBSTANTIALLY ALL OF ARTICLE 9 AS
CONTAINED IN THE 2000 OFFICIAL TEXT OF THE UNIFORM COMMERCIAL CODE, AS
RECOMMENDED BY THE NATIONAL CONFERENCE OF COMMISSIONERS ON UNIFORM STATE LAWS
AND THE AMERICAN LAW INSTITUTE, TOGETHER WITH ANY SUBSEQUENT AMENDMENTS OR
MODIFICATIONS TO THE OFFICIAL TEXT.


 


2.                                       REAFFIRMATION AND GRANT OF LIEN.


 


(A)                                  TO SECURE THE PAYMENT, PERFORMANCE AND
OBSERVANCE OF ALL OF THE OBLIGATIONS AND ALL RENEWALS, EXTENSIONS,
RESTRUCTURINGS AND REFINANCINGS THEREOF, GRANTOR HEREBY CONFIRMS AND REAFFIRMS
THE GRANT OF THE SECURITY INTERESTS HERETOFORE GRANTED BY IT UNDER THE ORIGINAL
SECURITY AGREEMENT, AGREES THAT SUCH LIENS CONTINUE TO SECURE THE OBLIGATIONS
UNDER THE CREDIT AGREEMENT AND, FOR THE AVOIDANCE OF DOUBT BUT WITHOUT IN ANY
MANNER LIMITING, QUALIFYING, PREJUDICING OR OTHERWISE AFFECTING THE PREVIOUS
GRANT BY GRANTOR UNDER THE ORIGINAL SECURITY AGREEMENT AS AFORESAID, HEREBY
GRANTS A CONTINUING SECURITY INTEREST IN, RIGHT OF SETOFF AGAINST AND AN
ASSIGNMENT TO AGENT OF ALL GRANTOR’S PERSONAL PROPERTY AND RIGHTS TO PERSONAL
PROPERTY, AND OTHER ASSETS, IN EACH CASE WHETHER NOW OWNED BY OR OWING TO, OR
HEREAFTER ACQUIRED BY OR ARISING IN FAVOR OF GRANTOR (INCLUDING UNDER ANY TRADE
NAMES, STYLES OR DERIVATIONS THEREOF), AND WHETHER OWNED OR CONSIGNED BY OR TO,
OR LEASED FROM OR TO, GRANTOR, AND REGARDLESS OF WHERE LOCATED (ALL OF WHICH
BEING HEREINAFTER COLLECTIVELY REFERRED TO AS THE “COLLATERAL”), INCLUDING:


 


(I)                                     ALL ACCOUNTS;


 


(II)                                  ALL CHATTEL PAPER;


 


(III)                               ALL DOCUMENTS;


 


(IV)                              ALL GENERAL INTANGIBLES (INCLUDING PAYMENT
INTANGIBLES AND SOFTWARE);


 


(V)                                 ALL GOODS (INCLUDING INVENTORY, EQUIPMENT
AND FIXTURES);


 


(VI)                              ALL INSTRUMENTS;


 


(VII)                           ALL INVESTMENT PROPERTY;


 


(VIII)                        ALL DEPOSIT ACCOUNTS (AS SUCH TERM IS DEFINED IN
THE CODE) OF GRANTOR, INCLUDING BLOCKED ACCOUNTS (AS DEFINED IN SECTION 6
BELOW), CONCENTRATION ACCOUNTS (AS DEFINED IN SECTION 6 BELOW), DISBURSEMENT
ACCOUNTS, AND ALL OTHER BANK ACCOUNTS AND ALL DEPOSITS THEREIN;


 


(IX)                                ALL MONEY, CASH OR CASH EQUIVALENTS OF
GRANTOR;

 

2

--------------------------------------------------------------------------------


 


(X)                                   ALL SUPPORTING OBLIGATIONS AND
LETTER-OF-CREDIT RIGHTS OF GRANTOR; AND


 


(XI)                                TO THE EXTENT NOT OTHERWISE INCLUDED, ALL
PROCEEDS, TORT CLAIMS, INSURANCE CLAIMS AND OTHER RIGHTS TO PAYMENT NOT
OTHERWISE INCLUDED IN THE FOREGOING AND PRODUCTS OF THE FOREGOING AND ALL
ACCESSIONS TO, SUBSTITUTIONS AND REPLACEMENTS FOR, AND RENTS AND PROFITS OF,
EACH OF THE FOREGOING.


 


(B)                                 IN ADDITION, TO SECURE THE PROMPT AND
COMPLETE PAYMENT, PERFORMANCE AND OBSERVANCE OF THE OBLIGATIONS AND IN ORDER TO
INDUCE AGENT AND LENDERS AS AFORESAID, GRANTOR HAS GRANTED TO AGENT AND, FOR THE
AVOIDANCE OF DOUBT BUT WITHOUT LIMITING OR QUALIFYING THE PREVIOUS GRANT BY
GRANTOR UNDER THE ORIGINAL SECURITY AGREEMENT, DOES HEREBY GRANT AND CONFIRM AND
REAFFIRM ITS GRANT UNDER THE ORIGINAL SECURITY AGREEMENT TO AGENT, FOR THE
BENEFIT OF AGENT AND THE LENDERS, A RIGHT OF SETOFF AGAINST THE PROPERTY OF
GRANTOR HELD BY AGENT OR ANY LENDER, CONSISTING OF PROPERTY DESCRIBED ABOVE IN
SECTION 2(A) NOW OR HEREAFTER IN THE POSSESSION OR CUSTODY OF OR IN TRANSIT TO
AGENT OR ANY LENDER, FOR ANY PURPOSE, INCLUDING SAFEKEEPING, COLLECTION OR
PLEDGE, FOR THE ACCOUNT OF GRANTOR, OR AS TO WHICH GRANTOR MAY HAVE ANY RIGHT OR
POWER.


 


(C)                                  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IN NO EVENT SHALL THE SECURITY INTEREST GRANTED HEREUNDER ATTACH TO
(I) ANY LEASE, LICENSE, CONTRACT, PROPERTY RIGHTS OR AGREEMENT TO WHICH GRANTOR
IS A PARTY OR ANY OF ITS RIGHTS OR INTERESTS THEREUNDER IF AND FOR SO LONG AS
THE GRANT OF SUCH SECURITY INTEREST SHALL CONSTITUTE OR RESULT IN (A) THE
ABANDONMENT, INVALIDATION OR UNENFORCEABILITY OF ANY RIGHT, TITLE OR INTEREST OF
GRANTOR THEREIN OR (B) IN A BREACH OR TERMINATION PURSUANT TO THE TERMS OF, OR A
DEFAULT UNDER, ANY SUCH LEASE, LICENSE, CONTRACT, PROPERTY RIGHTS OR AGREEMENT
(OTHER THAN TO THE EXTENT ANY SUCH TERM WOULD BE RENDERED INEFFECTIVE BY THE UCC
OR ANY OTHER APPLICABLE LAW (INCLUDING THE BANKRUPTCY CODE) OR PRINCIPLES OF
EQUITY), PROVIDED, HOWEVER, THAT SUCH SECURITY INTEREST SHALL ATTACH IMMEDIATELY
AT SUCH TIME AS THE CONDITION CAUSING SUCH ABANDONMENT, INVALIDATION OR
UNENFORCEABILITY SHALL BE REMEDIED AND, TO THE EXTENT SEVERABLE, SHALL ATTACH
IMMEDIATELY TO ANY PORTION OF SUCH LEASE, LICENSE CONTRACT, PROPERTY RIGHT OR
AGREEMENT THAT DOES NOT RESULT IN ANY OF THE CONSEQUENCES SPECIFIED IN CLAUSES
(A) OR (B); OR (II) ANY OF THE OUTSTANDING CAPITAL STOCK OF AN ENTITY FORMED IN
A JURISDICTION OUTSIDE OF THE UNITED STATES (EACH SUCH ENTITY, A “FOREIGN
SUBSIDIARY”) IN EXCESS OF 65% OF THE VOTING POWER OF ALL CLASSES OF CAPITAL
STOCK OF SUCH FOREIGN SUBSIDIARY ENTITLED TO VOTE, PROVIDED THAT, UPON AN
AMENDMENT TO THE IRC TO ALLOW A PLEDGE OF A GREATER PERCENTAGE OF THE VOTING
POWER OF CAPITAL STOCK IN A FOREIGN SUBSIDIARY WITHOUT ADVERSE TAX CONSEQUENCES
TO GRANTOR, AS REASONABLY DETERMINED BY GRANTOR WITH RESPECT TO FEDERAL INCOME
TAXES, THE COLLATERAL SHALL INCLUDE, AND THE SECURITY INTEREST GRANTED BY THE
GRANTOR SHALL ATTACH TO, SUCH GREATER PERCENTAGE OF CAPITAL STOCK OF EACH
FOREIGN SUBSIDIARY.


 


(D)                                 NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, GRANTOR
SHALL HAVE THE EXCLUSIVE, NON-TRANSFERABLE RIGHT AND LICENSE TO USE THE
INTELLECTUAL PROPERTY AND THE EXCLUSIVE RIGHT TO GRANT TO OTHER PERSONS LICENSES
AND SUBLICENSES WITH RESPECT TO THE INTELLECTUAL PROPERTY.

 

3

--------------------------------------------------------------------------------


 


3.                                       AGENT’S AND LENDERS’ RIGHTS;
LIMITATIONS ON AGENT’S AND LENDERS’ OBLIGATIONS.


 


(A)                                  IT IS EXPRESSLY AGREED BY GRANTOR THAT,
ANYTHING HEREIN OR IN ANY OTHER LOAN DOCUMENT TO THE CONTRARY NOTWITHSTANDING,
GRANTOR SHALL REMAIN LIABLE UNDER EACH OF ITS CONTRACTUAL OBLIGATIONS, INCLUDING
ALL LICENSES, TO OBSERVE AND PERFORM ALL THE CONDITIONS AND OBLIGATIONS TO BE
OBSERVED AND PERFORMED BY IT THEREUNDER.  NEITHER AGENT NOR ANY LENDER SHALL
HAVE ANY OBLIGATION OR LIABILITY UNDER ANY CONTRACTUAL OBLIGATION BY REASON OF
OR ARISING OUT OF THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
GRANTING HEREIN OF A LIEN THEREON OR THE RECEIPT BY AGENT OR ANY LENDER OF ANY
PAYMENT RELATING TO ANY CONTRACTUAL OBLIGATION PURSUANT HERETO.  NEITHER AGENT
NOR ANY LENDER SHALL BE REQUIRED OR OBLIGATED IN ANY MANNER TO PERFORM OR
FULFILL ANY OF THE OBLIGATIONS OF GRANTOR UNDER OR PURSUANT TO ANY CONTRACTUAL
OBLIGATION, OR TO MAKE ANY PAYMENT, OR TO MAKE ANY INQUIRY AS TO THE NATURE OR
THE SUFFICIENCY OF ANY PAYMENT RECEIVED BY IT OR THE SUFFICIENCY OF ANY
PERFORMANCE BY ANY PARTY UNDER ANY CONTRACTUAL OBLIGATION, OR TO PRESENT OR FILE
ANY CLAIMS, OR TO TAKE ANY ACTION TO COLLECT OR ENFORCE ANY PERFORMANCE OR THE
PAYMENT OF ANY AMOUNTS WHICH MAY HAVE BEEN ASSIGNED TO IT OR TO WHICH IT MAY BE
ENTITLED AT ANY TIME OR TIMES.  NEITHER AGENT NOR ANY LENDER SHALL HAVE ANY
LIABILITY IN CONTRACT OR TORT FOR GRANTOR’S ACT OR OMISSIONS.


 


(B)                                 AT ANY TIME AFTER AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING WITH ONE (1) BUSINESS DAY’S PRIOR NOTICE TO GRANTOR,
AGENT MAY (I) NOTIFY ACCOUNT DEBTORS AND OTHER PERSONS OBLIGATED ON ANY OF THE
COLLATERAL THAT AGENT HAS A SECURITY INTEREST THEREIN, AND THAT PAYMENTS SHALL
BE MADE DIRECTLY TO AGENT, FOR ITSELF AND THE BENEFIT OF LENDERS.  UPON THE
REQUEST OF AGENT, GRANTOR SHALL SO NOTIFY ACCOUNT DEBTORS AND OTHER PERSONS
OBLIGATED ON COLLATERAL.  ONCE ANY SUCH NOTICE HAS BEEN GIVEN TO ANY ACCOUNT
DEBTOR OR OTHER PERSON OBLIGATED ON COLLATERAL, GRANTOR SHALL NOT GIVE ANY
CONTRARY INSTRUCTIONS TO SUCH ACCOUNT DEBTOR OR OTHER PERSON WITHOUT AGENT’S
PRIOR WRITTEN CONSENT, (II) EXERCISE THE RIGHTS OF GRANTOR WITH RESPECT TO THE
OBLIGATION OF THE ACCOUNT DEBTOR TO MAKE PAYMENT OR OTHERWISE RENDER PERFORMANCE
TO GRANTOR AND WITH RESPECT TO ANY PROPERTY THAT SECURES THE OBLIGATIONS OF THE
ACCOUNT DEBTOR OR ANY OTHER PERSON OBLIGATED ON THE COLLATERAL; AND (III)
ADJUST, SETTLE OR COMPROMISE THE AMOUNT OR PAYMENT OF SUCH ACCOUNTS.  AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT (I) ALL AMOUNTS AND
PROCEEDS RECEIVED BY GRANTOR WITH RESPECT TO THE ACCOUNTS SHALL BE RECEIVED IN
TRUST FOR THE BENEFIT OF AGENT (ON BEHALF OF LENDERS), SHALL BE SEGREGATED FROM
OTHER FUNDS OF GRANTOR AND SHALL BE FORTHWITH PAID OVER TO AGENT IN THE SAME
FORM AS SO RECEIVED (WITH ANY NECESSARY ENDORSEMENT) TO BE HELD IN THE DEPOSIT
ACCOUNT PURSUANT TO SECTION 6 OR APPLIED PURSUANT TO THE RELEVANT PROVISIONS OF
THE CREDIT AGREEMENT.  GRANTOR SHALL NOT ADJUST, SETTLE OR COMPROMISE THE AMOUNT
OR PAYMENT OF ANY ACCOUNT, OR RELEASE WHOLLY OR PARTLY ANY CUSTOMER OR OBLIGOR
THEREOF, OR ALLOW ANY CREDIT OR DISCOUNT THEREON (OTHER THAN ADJUSTMENTS,
CREDITS, DISCOUNTS, AND OTHER NON-MATERIAL COMPROMISES, IN EACH CASE, IN THE
ORDINARY COURSE OF BUSINESS AND IN AMOUNTS WHICH ARE NOT MATERIAL TO GRANTOR)
WITHOUT THE PRIOR CONSENT OF AGENT.


 


(C)                                  AGENT MAY AT ANY TIME, IN AGENT’S
REASONABLE DISCRETION, IN AGENT’S OWN NAME, IN THE NAME OF A NOMINEE OF AGENT OR
IN THE NAME OF GRANTOR COMMUNICATE (BY MAIL, TELEPHONE, FACSIMILE OR OTHERWISE)
WITH ACCOUNT DEBTORS, PARTIES TO CONTRACTUAL OBLIGATIONS AND OBLIGORS IN RESPECT
OF INSTRUMENTS TO VERIFY WITH SUCH PERSONS, TO AGENT’S SATISFACTION, THE
EXISTENCE, AMOUNT, TERMS OF, AND ANY OTHER MATTER RELATING TO, ACCOUNTS,
INSTRUMENTS, CHATTEL PAPER AND/OR PAYMENT INTANGIBLES.  IF A DEFAULT OR EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, GRANTOR, AT ITS OWN EXPENSE,
SHALL CAUSE THE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS THEN ENGAGED BY

 

4

--------------------------------------------------------------------------------


 

Grantor to prepare and deliver to Agent and each Lender at any time and from
time to time promptly upon Agent’s request the following reports with respect to
Grantor: (i) a reconciliation of all Accounts; (ii) an aging of all Accounts;
(iii) trial balances; and (iv) a test verification of such Accounts as Agent may
request.  Grantor, at its own expense, shall deliver to Agent the results of
each physical verification, if any, which Grantor may in its discretion have
made, or caused any other Person to have made on its behalf, of all or any
portion of its Inventory.


 


4.                                       REPRESENTATIONS AND WARRANTIES. 
GRANTOR REPRESENTS AND WARRANTS THAT:


 


(A)                                  GRANTOR HAS RIGHTS IN AND THE POWER TO
TRANSFER EACH ITEM OF THE COLLATERAL UPON WHICH IT PURPORTS TO GRANT A LIEN
HEREUNDER FREE AND CLEAR OF ANY AND ALL LIENS OTHER THAN PERMITTED ENCUMBRANCES.


 


(B)                                 NO EFFECTIVE SECURITY AGREEMENT, FINANCING
STATEMENT, EQUIVALENT SECURITY OR LIEN INSTRUMENT OR CONTINUATION STATEMENT
COVERING ALL OR ANY PART OF THE COLLATERAL IS ON FILE OR OF RECORD IN ANY PUBLIC
OFFICE, EXCEPT SUCH AS MAY HAVE BEEN FILED (I) BY GRANTOR IN FAVOR OF AGENT
PURSUANT TO THIS SECURITY AGREEMENT OR THE OTHER LOAN DOCUMENTS, AND (II)  IN
CONNECTION WITH ANY OTHER PERMITTED ENCUMBRANCES.


 


(C)                                  THIS SECURITY AGREEMENT IS EFFECTIVE TO
CREATE A VALID AND CONTINUING LIEN ON AND, UPON THE FILING OF THE APPROPRIATE
FINANCING STATEMENTS LISTED ON SCHEDULE I HERETO, A PERFECTED LIEN IN FAVOR OF
AGENT, FOR ITSELF AND THE BENEFIT OF LENDERS, ON THE COLLATERAL WITH RESPECT TO
WHICH A LIEN MAY BE PERFECTED BY FILING PURSUANT TO THE CODE.  SUCH LIEN IS
PRIOR TO ALL OTHER LIENS, EXCEPT PERMITTED ENCUMBRANCES THAT WOULD BE PRIOR TO
LIENS IN FAVOR OF AGENT FOR THE BENEFIT OF AGENT AND LENDERS AS A MATTER OF LAW,
AND IS ENFORCEABLE AS SUCH AS AGAINST ANY AND ALL CREDITORS OF AND PURCHASERS
FROM GRANTOR (OTHER THAN PURCHASERS AND LESSEES OF INVENTORY IN THE ORDINARY
COURSE OF BUSINESS AND NON-EXCLUSIVE LICENSEES OF GENERAL INTANGIBLES IN THE
ORDINARY COURSE OF BUSINESS).  EXCEPT AS SET FORTH IN SECTIONS 4(D) AND 4(H)
HEREOF, ALL ACTION BY GRANTOR NECESSARY OR DESIRABLE TO PROTECT AND PERFECT SUCH
LIEN ON EACH ITEM OF THE COLLATERAL HAS BEEN DULY TAKEN.  NO AUTHORIZATION,
APPROVAL OR CONSENT IS REQUIRED TO BE OBTAINED FROM ANY GOVERNMENTAL AUTHORITY
OR OTHER PERSON FOR THE GRANT OF THE SECURITY INTEREST HEREIN, THE PERFECTION
THEREOF OR THE EXERCISE BY AGENT OF ITS RIGHTS AND REMEDIES HEREUNDER.


 


(D)                                 SCHEDULE II HERETO LISTS ALL STOCK, MATERIAL
INSTRUMENTS, DOCUMENTS, LETTER OF CREDIT RIGHTS AND CHATTEL PAPER IN WHICH
GRANTOR HAS AN INTEREST AS OF THE DATE HEREOF.  ALL ACTION BY GRANTOR NECESSARY
OR DESIRABLE TO PROTECT AND PERFECT THE LIEN OF AGENT ON EACH ITEM SET FORTH ON
SCHEDULE II (INCLUDING THE DELIVERY OF ALL ORIGINALS THEREOF TO AGENT AND THE
LEGENDING OF ALL MATERIAL CHATTEL PAPER AS REQUIRED BY SECTION 5(B) HEREOF) HAS
BEEN DULY TAKEN.  THE LIEN OF AGENT, FOR THE BENEFIT OF AGENT AND LENDERS, ON
THE COLLATERAL LISTED ON SCHEDULE II HERETO IS PRIOR TO ALL OTHER LIENS, EXCEPT
PERMITTED ENCUMBRANCES THAT WOULD BE PRIOR TO THE LIENS IN FAVOR OF AGENT AS A
MATTER OF LAW, AND IS ENFORCEABLE AS SUCH AGAINST ANY AND ALL CREDITORS OF AND
PURCHASERS FROM GRANTOR.


 


(E)                                  GRANTOR’S NAME AS IT APPEARS IN OFFICIAL
FILINGS IN THE STATE OF ITS INCORPORATION OR OTHER ORGANIZATION, ALL PRIOR NAMES
OF GRANTOR, AS THEY APPEARED FROM TIME TO TIME IN OFFICIAL FILINGS IN THE STATE
OF ITS INCORPORATION OR OTHER ORGANIZATION, THE TYPE OF ENTITY OF GRANTOR
(INCLUDING CORPORATION, PARTNERSHIP, LIMITED PARTNERSHIP OR LIMITED LIABILITY
COMPANY), ORGANIZATIONAL

 

5

--------------------------------------------------------------------------------


 

identification number issued by Grantor’s state of incorporation or organization
or a statement that no such number has been issued, Grantor’s state of
organization or incorporation, the location of Grantor’s chief executive office,
principal place of business, other offices, all warehouses, consignees and
processors with whom Inventory is stored or located and other premises where
Collateral is stored or located, and the locations of its books and records
concerning the Collateral are set forth on Schedule III hereto.  Schedule III
hereto also sets forth the name as it appears in official filings in the state
of its incorporation or other organization of any Person from whom Grantor has
acquired assets during the past five (5) years, other than assets acquired in
the ordinary course of Grantor’s business.  Grantor has only one state of
incorporation or organization.


 


(F)                                    WITH RESPECT TO THE ACCOUNTS, EXCEPT AS
SPECIFICALLY DISCLOSED ON THE MOST RECENT BORROWING BASE CERTIFICATE OR OTHER
COLLATERAL REPORT DELIVERED TO AGENT (I) THEY REPRESENT BONA FIDE SALES OR
LEASES OF INVENTORY OR RENDERING OF SERVICES TO ACCOUNT DEBTORS IN THE ORDINARY
COURSE OF GRANTOR’S BUSINESS AND ARE NOT EVIDENCED BY A JUDGMENT, INSTRUMENT OR
CHATTEL PAPER; (II) THERE ARE NO SETOFFS, CLAIMS OR DISPUTES EXISTING OR
ASSERTED WITH RESPECT THERETO AND GRANTOR HAS NOT MADE ANY AGREEMENT WITH ANY
ACCOUNT DEBTOR FOR ANY EXTENSION OF TIME FOR THE PAYMENT THEREOF, ANY COMPROMISE
OR SETTLEMENT FOR LESS THAN THE FULL AMOUNT THEREOF, ANY RELEASE OF ANY ACCOUNT
DEBTOR FROM LIABILITY THEREFOR, OR ANY DEDUCTION THEREFROM EXCEPT A DISCOUNT OR
ALLOWANCE ALLOWED BY GRANTOR IN THE ORDINARY COURSE OF ITS BUSINESS FOR PROMPT
PAYMENT AND DISCLOSED TO AGENT, IF MATERIAL; (III) TO GRANTOR’S KNOWLEDGE, THERE
ARE NO FACTS, EVENTS OR OCCURRENCES WHICH IN ANY WAY IMPAIR THE VALIDITY OR
ENFORCEABILITY THEREOF OR COULD REASONABLY BE EXPECTED TO REDUCE THE AMOUNT
PAYABLE THEREUNDER AS SHOWN ON GRANTOR’S BOOKS AND RECORDS AND ANY INVOICES,
STATEMENTS AND BORROWING BASE CERTIFICATE, SUBJECT TO SECTION 6.1(D) OF THE
CREDIT AGREEMENT OR OTHER COLLATERAL REPORT DELIVERED TO AGENT AND LENDERS WITH
RESPECT THERETO; (IV) GRANTOR HAS NOT RECEIVED ANY NOTICE OF PROCEEDINGS OR
ACTIONS WHICH ARE THREATENED OR PENDING AGAINST ANY ACCOUNT DEBTOR WHICH MIGHT
RESULT IN ANY ADVERSE CHANGE IN SUCH ACCOUNT DEBTOR’S FINANCIAL CONDITION; (V)
GRANTOR HAS NO KNOWLEDGE THAT ANY ACCOUNT DEBTOR IS UNABLE GENERALLY TO PAY ITS
DEBTS AS THEY BECOME DUE; (VI) THEY CONSTITUTE THE LEGALLY VALID AND BINDING
OBLIGATION OF THE APPLICABLE ACCOUNT DEBTORS; (VII) THE AMOUNTS SHOWN ON ALL
INVOICES, STATEMENTS, BORROWING BASE CERTIFICATES AND COLLATERAL REPORTS WHICH
MAY BE DELIVERED TO AGENT WITH RESPECT THERETO ARE ACTUALLY AND ABSOLUTELY OWING
TO GRANTOR AS INDICATED THEREON AND ARE NOT IN ANY WAY CONTINGENT; (VIII) NO
PAYMENTS HAVE BEEN OR SHALL BE MADE THEREON EXCEPT PAYMENTS IMMEDIATELY
DELIVERED TO THE BLOCKED ACCOUNTS (AS DEFINED IN SECTION 6 BELOW) OR AGENT; AND
(IX) TO GRANTOR’S KNOWLEDGE, ALL ACCOUNT DEBTORS HAVE THE CAPACITY TO CONTRACT;
PROVIDED, THAT WITH RESPECT TO CLAUSES (II) THROUGH (IX) HEREOF, SUBJECT TO THE
PARENTHETICAL CONTAINED IN SECTION 6.1(D) OF THE CREDIT AGREEMENT.


 


(G)                                 WITH RESPECT TO ANY INVENTORY SCHEDULED OR
LISTED ON THE MOST RECENT BORROWING BASE CERTIFICATE OR OTHER COLLATERAL REPORT
DELIVERED TO AGENT PURSUANT TO THE TERMS OF THIS SECURITY AGREEMENT OR THE
CREDIT AGREEMENT (I) EXCEPT FOR THE SALE OF INVENTORY IN THE ORDINARY COURSE OF
BUSINESS AND DISPOSITIONS EXPRESSLY PERMITTED IN THE CREDIT AGREEMENT, ANY
MATERIAL PORTION OF SUCH INVENTORY IS LOCATED AT ONE OF THE LOCATIONS SET FORTH
ON SCHEDULE III HERETO, (II) IF INVENTORY WITH AN AGGREGATE BOOK VALUE IN EXCESS
OF $500,000 IS NOW, OR SHALL AT ANY TIME OR TIMES HEREAFTER BE STORED AT SUCH
OTHER LOCATION, GRANTOR WILL EXECUTE AND DELIVER SUCH INSTRUMENTS, DOCUMENTS AND
NOTICES (INCLUDING, BUT NOT LIMITED TO LANDLORD WAIVERS, BAILEE OR WAREHOUSEMAN
LETTERS) AND TAKE SUCH ACTIONS AS AGENT DEEMS REASONABLY NECESSARY TO CREATE,

 

6

--------------------------------------------------------------------------------


 

perfect and protect the security interests in such Inventory, (iii) Grantor has
good and marketable title to such Inventory and such Inventory is not subject to
any Lien or security interest or document whatsoever except for the Lien granted
to Agent, for the benefit of Agent and Lenders, and except for Permitted
Encumbrances, and (iv) except as specifically disclosed in the most recent
Borrowing Base Certificate or other collateral report delivered to Agent, such
Inventory is Eligible Inventory of good and merchantable quality, free from any
material defects, (v) such Inventory is not subject to any licensing, patent,
royalty, trademark, trade name or copyright agreements with any third parties
which would require any consent of any third party upon sale or other
disposition of that Inventory or the payment of any monies to any third party
upon such sale or other disposition.


 


(H)                                 GRANTOR DOES NOT HAVE ANY OWNERSHIP INTEREST
IN, OR TITLE TO, ANY PATENT, TRADEMARK OR COPYRIGHT EXCEPT AS SET FORTH IN
SCHEDULE 5.6 OF THE CREDIT AGREEMENT.  THIS SECURITY AGREEMENT IS EFFECTIVE TO
CREATE A VALID AND CONTINUING LIEN ON AND, UPON FILING OF THE COPYRIGHT SECURITY
AGREEMENTS WITH THE UNITED STATES COPYRIGHT OFFICE AND FILING OF THE PATENT
SECURITY AGREEMENTS AND THE TRADEMARK SECURITY AGREEMENTS WITH THE UNITED STATES
PATENT AND TRADEMARK OFFICE, PERFECTED LIENS IN FAVOR OF AGENT ON GRANTOR’S
FEDERALLY REGISTERED PATENTS, TRADEMARKS  AND COPYRIGHTS AND SUCH PERFECTED
LIENS ARE ENFORCEABLE AS SUCH AS AGAINST ANY AND ALL CREDITORS OF AND PURCHASERS
FROM GRANTOR.  UPON FILING OF THE COPYRIGHT SECURITY AGREEMENTS WITH THE UNITED
STATES COPYRIGHT OFFICE AND FILING OF THE PATENT SECURITY AGREEMENTS AND THE
TRADEMARK SECURITY AGREEMENTS WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE
AND THE FILING OF APPROPRIATE FINANCING STATEMENTS LISTED ON SCHEDULE I HERETO,
ALL ACTION NECESSARY OR DESIRABLE TO PROTECT AND PERFECT AGENT’S LIEN ON
GRANTOR’S FEDERALLY REGISTERED PATENTS, TRADEMARKS OR COPYRIGHTS SHALL HAVE BEEN
DULY TAKEN.


 


(I)                                     ALL MOTOR VEHICLES (OTHER THAN MOTOR
VEHICLES NOT HAVING A MARKET VALUE IN EXCESS OF $50,000 IN THE AGGREGATE) OWNED
BY GRANTOR AS OF THE DATE HEREOF ARE LISTED ON SCHEDULE IV HERETO, BY MODEL,
MODEL YEAR AND VEHICLE IDENTIFICATION NUMBER (“VIN”).  IF REASONABLY REQUESTED
BY AGENT (OTHER THAN WITH RESPECT TO THE VEHICLE LISTED ON SCHEDULE IV AS OF THE
DATE HEREOF), GRANTOR SHALL DELIVER TO AGENT MOTOR VEHICLE TITLE CERTIFICATES
FOR ALL MOTOR VEHICLES HAVING A MARKET VALUE IN EXCESS OF $50,000 IN THE
AGGREGATE FROM TIME TO TIME OWNED BY IT AND SHALL CAUSE THOSE TITLE CERTIFICATES
TO BE FILED (WITH AGENT’S LIEN NOTED THEREON) IN THE APPROPRIATE STATE MOTOR
VEHICLE FILING OFFICE.


 


(J)                                     EXCEPT AS SET FORTH ON SCHEDULE II
HERETO, GRANTOR HAS NO INTEREST IN ANY COMMERCIAL TORT CLAIMS.


 


5.                                       COVENANTS.  WITHOUT LIMITING GRANTOR’S
COVENANTS AND AGREEMENTS CONTAINED IN THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS, GRANTOR COVENANTS AND AGREES WITH AGENT, FOR THE BENEFIT OF AGENT AND
LENDERS, THAT FROM AND AFTER THE DATE OF THIS SECURITY AGREEMENT AND UNTIL THE
TERMINATION DATE:


 


(A)                                  FURTHER ASSURANCES; PLEDGE OF INSTRUMENTS;
CHATTEL PAPER.


 


(I)                                     AT ANY TIME AND FROM TIME TO TIME, UPON
THE WRITTEN REQUEST OF AGENT AND AT THE SOLE EXPENSE OF GRANTOR, GRANTOR SHALL
PROMPTLY AND DULY EXECUTE AND DELIVER ANY AND ALL SUCH FURTHER INSTRUMENTS AND
DOCUMENTS AND TAKE SUCH FURTHER ACTIONS AS AGENT

 

7

--------------------------------------------------------------------------------


 


MAY REASONABLY DEEM DESIRABLE TO OBTAIN THE FULL BENEFITS OF THIS SECURITY
AGREEMENT AND OF THE RIGHTS AND POWERS HEREIN GRANTED, INCLUDING (A) USING ITS
BEST EFFORTS TO SECURE ALL CONSENTS AND APPROVALS NECESSARY OR APPROPRIATE FOR
THE ASSIGNMENT TO OR FOR THE BENEFIT OF AGENT TO ENFORCE THE SECURITY INTERESTS
GRANTED HEREUNDER; AND (B) FILING ANY FINANCING OR CONTINUATION STATEMENTS UNDER
THE CODE WITH RESPECT TO THE LIENS GRANTED HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT.


 


(II)                                  UNLESS AGENT SHALL OTHERWISE CONSENT IN
WRITING (WHICH CONSENT MAY BE REVOKED), GRANTOR SHALL DELIVER TO AGENT ALL
COLLATERAL CONSISTING OF NEGOTIABLE DOCUMENTS, CERTIFICATED STOCK, CHATTEL PAPER
AND INSTRUMENTS HAVING A VALUE IN EXCESS OF $250,000, INDIVIDUALLY OR IN THE
AGGREGATE, (IN EACH CASE, ACCOMPANIED BY STOCK POWERS, ALLONGES OR OTHER
INSTRUMENTS OF TRANSFER EXECUTED IN BLANK) PROMPTLY AFTER SUCH CREDIT PARTY
RECEIVES THE SAME.  UPON ACQUIRING ANY NEGOTIABLE DOCUMENT, CERTIFICATED STOCK,
CHATTEL PAPER OR INSTRUMENT, IN EACH SUCH CASE HAVING A VALUE IN EXCESS OF
$250,000, INDIVIDUALLY OR IN THE AGGREGATE, GRANTOR WILL PROVIDE PROMPT WRITTEN
NOTICE THEREOF TO AGENT.


 


(III)                               GRANTOR SHALL, TO THE EXTENT REQUIRED BY THE
CREDIT AGREEMENT, OBTAIN WAIVERS OR SUBORDINATIONS OF LIENS FROM LANDLORDS,
BAILEES AND MORTGAGEES, AND GRANTOR SHALL IN ALL INSTANCES OBTAIN SIGNED
ACKNOWLEDGEMENTS OF AGENT’S LIENS FROM BAILEES HAVING POSSESSION OF GRANTOR’S
GOODS THAT THEY HOLD FOR THE BENEFIT OF AGENT.


 


(IV)                              GRANTOR SHALL OBTAIN AUTHENTICATED LETTERS OF
CONTROL FROM EACH ISSUER OF UNCERTIFICATED SECURITIES, SECURITIES INTERMEDIARY,
OR COMMODITIES INTERMEDIARY ISSUING OR HOLDING ANY FINANCIAL ASSETS OR
COMMODITIES TO OR FOR GRANTOR.


 


(V)                                 AS REQUIRED BY THIS SECURITY AGREEMENT,
GRANTOR SHALL OBTAIN A BLOCKED ACCOUNT, LOCKBOX OR SIMILAR AGREEMENT WITH EACH
BANK OR FINANCIAL INSTITUTION HOLDING A DEPOSIT ACCOUNT FOR GRANTOR.


 


(VI)                              IF GRANTOR IS OR BECOMES THE BENEFICIARY OF A
LETTER OF CREDIT, GRANTOR SHALL PROMPTLY, AND IN ANY EVENT PROMPTLY AFTER
BECOMING A BENEFICIARY, NOTIFY AGENT THEREOF AND ENTER INTO A TRI-PARTY
AGREEMENT WITH AGENT AND THE ISSUER AND/OR CONFIRMATION BANK WITH RESPECT TO
LETTER-OF-CREDIT RIGHTS ASSIGNING SUCH LETTER-OF-CREDIT RIGHTS TO AGENT AND
DIRECTING ALL PAYMENTS THEREUNDER TO A DEPOSIT ACCOUNT SUBJECT TO A BANK AGENCY
AND CONTROL AGREEMENT (AS DEFINED IN SECTION 6 BELOW), ALL IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO AGENT.  GRANTOR WILL TAKE ANY AND ALL ACTIONS
NECESSARY (OR REASONABLY REQUIRED OR REQUESTED BY AGENT), FROM TIME TO TIME
REASONABLY REQUESTED BY AGENT, TO CAUSE AGENT TO OBTAIN EXCLUSIVE CONTROL OF ANY
LETTER-OF-CREDIT RIGHTS OWNED BY GRANTOR IN A MANNER REASONABLY ACCEPTABLE TO
AGENT.


 


(VII)                           GRANTOR SHALL TAKE ALL STEPS NECESSARY TO GRANT
AGENT CONTROL OF ALL ELECTRONIC CHATTEL PAPER IN ACCORDANCE WITH THE CODE AND
ALL “TRANSFERABLE RECORDS” AS DEFINED IN EACH OF THE UNIFORM ELECTRONIC
TRANSACTIONS ACT AND THE ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE
ACT.

 

8

--------------------------------------------------------------------------------


 


(VIII)                        GRANTOR HEREBY IRREVOCABLY AUTHORIZES AGENT AT ANY
TIME AND FROM TIME TO TIME TO FILE IN ANY FILING OFFICE IN ANY UNIFORM
COMMERCIAL CODE JURISDICTION ANY INITIAL FINANCING STATEMENTS AND AMENDMENTS
THERETO THAT (A) INDICATE THE COLLATERAL (I) AS “ALL ASSETS” OF GRANTOR OR WORDS
OF SIMILAR EFFECT, REGARDLESS OF WHETHER ANY PARTICULAR ASSET COMPRISED IN THE
COLLATERAL FALLS WITHIN THE SCOPE OF ARTICLE 9 OF THE CODE OR SUCH JURISDICTION,
OR (II) AS BEING OF AN EQUAL OR LESSER SCOPE OR WITH GREATER DETAIL, AND
(B) CONTAIN ANY OTHER INFORMATION REQUIRED BY PART 5 OF ARTICLE 9 OF THE CODE
FOR THE SUFFICIENCY OR FILING OFFICE ACCEPTANCE OF ANY FINANCING STATEMENT OR
AMENDMENT, INCLUDING (I) WHETHER GRANTOR IS AN ORGANIZATION, THE TYPE OF
ORGANIZATION AND ANY ORGANIZATION IDENTIFICATION NUMBER ISSUED TO GRANTOR, AND
(II) IN THE CASE OF A FINANCING STATEMENT FILED AS A FIXTURE FILING OR
INDICATING COLLATERAL AS AS-EXTRACTED COLLATERAL OR TIMBER TO BE CUT, A
SUFFICIENT DESCRIPTION OF REAL PROPERTY TO WHICH THE COLLATERAL RELATES. 
GRANTOR AGREES TO FURNISH ANY SUCH INFORMATION TO THE AGENT PROMPTLY UPON
REQUEST.  GRANTOR ALSO RATIFIES ITS AUTHORIZATION FOR THE AGENT TO HAVE FILED IN
ANY UNIFORM COMMERCIAL CODE JURISDICTION ANY INITIAL FINANCING STATEMENTS OR
AMENDMENTS THERETO IF FILED PRIOR TO THE DATE HEREOF.


 


(IX)                                GRANTOR SHALL NOTIFY AGENT PROMPTLY UPON
GRANTOR BECOMING AWARE THAT IT HOLDS ANY COMMERCIAL TORT CLAIM THE VALUE OF
WHICH IS IN EXCESS OF $100,000.  WITH RESPECT TO ANY NEW COMMERCIAL TORT CLAIMS,
GRANTOR WILL EXECUTE AND DELIVER SUCH DOCUMENTS AS AGENT DEEMS REASONABLY
NECESSARY TO CREATE, PERFECT AND PROTECT AGENT’S SECURITY INTEREST IN SUCH
COMMERCIAL TORT CLAIM.


 


(B)                                 MAINTENANCE OF RECORDS.  GRANTOR SHALL KEEP
AND MAINTAIN, AT ITS OWN COST AND EXPENSE, SATISFACTORY AND COMPLETE RECORDS OF
THE COLLATERAL, INCLUDING A RECORD OF ANY AND ALL PAYMENTS RECEIVED AND ANY AND
ALL CREDITS GRANTED WITH RESPECT TO THE COLLATERAL AND ALL OTHER DEALINGS WITH
THE COLLATERAL, ALL IN REASONABLE DETAIL.  GRANTOR SHALL MARK ITS BOOKS AND
RECORDS PERTAINING TO THE COLLATERAL TO EVIDENCE THIS SECURITY AGREEMENT AND THE
LIENS GRANTED HEREBY.  IF GRANTOR RETAINS POSSESSION OF ANY CHATTEL PAPER OR
INSTRUMENTS HAVING A VALUE IN EXCESS OF $250,000, INDIVIDUALLY OR IN THE
AGGREGATE, WITH AGENT’S CONSENT, SUCH CHATTEL PAPER AND INSTRUMENTS SHALL BE
MARKED WITH THE FOLLOWING LEGEND:  “THIS WRITING AND THE OBLIGATIONS EVIDENCED
OR SECURED HEREBY ARE SUBJECT TO THE SECURITY INTEREST OF GENERAL ELECTRIC
CAPITAL CORPORATION, AS AGENT, FOR THE BENEFIT OF AGENT AND CERTAIN LENDERS.”


 


(C)                                  COVENANTS REGARDING PATENT, TRADEMARK AND
COPYRIGHT COLLATERAL.


 


(I)                                     GRANTOR SHALL NOTIFY AGENT PROMPTLY IF
IT KNOWS OR HAS REASON TO KNOW THAT ANY APPLICATION OR REGISTRATION RELATING TO
ANY PATENT, TRADEMARK OR COPYRIGHT (NOW OR HEREAFTER EXISTING) MAY BECOME
ABANDONED OR DEDICATED, OR OF ANY ADVERSE DETERMINATION OR DEVELOPMENT
(INCLUDING THE INSTITUTION OF, OR ANY SUCH DETERMINATION OR DEVELOPMENT IN, ANY
PROCEEDING IN THE UNITED STATES PATENT AND TRADEMARK OFFICE, THE UNITED STATES
COPYRIGHT OFFICE OR ANY COURT) REGARDING GRANTOR’S OWNERSHIP OF ANY PATENT,
TRADEMARK OR COPYRIGHT, ITS RIGHT TO REGISTER THE SAME, OR TO KEEP AND MAINTAIN
THE SAME.


 


(II)                                  IF, BEFORE THE OBLIGATIONS ARE PAID IN
FULL, GRANTOR ACQUIRES OR BECOMES ENTITLED TO ANY NEW OR ADDITIONAL OWNERSHIP
RIGHTS IN PATENTS, TRADEMARKS OR FEDERALLY REGISTERED COPYRIGHTS, OR RIGHTS
THERETO, GRANTOR SHALL GIVE TO AGENT PROMPT WRITTEN NOTICE

 

9

--------------------------------------------------------------------------------


 


THEREOF, AND GRANTOR SHALL EXECUTE AND DELIVER ANY AND ALL PATENT SECURITY
AGREEMENTS, COPYRIGHT SECURITY AGREEMENTS OR TRADEMARK SECURITY AGREEMENTS AS
AGENT MAY REQUEST TO EVIDENCE AGENT’S LIEN ON SUCH PATENT, TRADEMARK OR
COPYRIGHT, AND THE GENERAL INTANGIBLES OF GRANTOR RELATING THERETO OR
REPRESENTED THEREBY.


 


(III)                               GRANTOR SHALL TAKE ALL ACTIONS NECESSARY OR
REASONABLY REQUESTED BY AGENT TO MAINTAIN AND PURSUE (AND NOT ABANDON) EACH
APPLICATION, TO OBTAIN THE RELEVANT REGISTRATION AND TO MAINTAIN THE
REGISTRATION OF EACH OF THE PATENTS, TRADEMARKS AND COPYRIGHTS (NOW OR HEREAFTER
EXISTING), INCLUDING THE FILING OF APPLICATIONS FOR RENEWAL, AFFIDAVITS OF USE,
AFFIDAVITS OF NONCONTESTABILITY AND OPPOSITION AND INTERFERENCE AND CANCELLATION
PROCEEDINGS, UNLESS GRANTOR SHALL DETERMINE THAT SUCH PATENT, TRADEMARK OR
COPYRIGHT IS NOT MATERIAL TO THE CONDUCT OF ITS BUSINESS.


 


(IV)                              IN THE EVENT THAT ANY OF THE PATENT, TRADEMARK
OR COPYRIGHT COLLATERAL IS INFRINGED UPON, OR MISAPPROPRIATED OR DILUTED BY A
THIRD PARTY, GRANTOR SHALL COMPLY WITH SECTION 5(A)(IX) OF THIS SECURITY
AGREEMENT.  GRANTOR SHALL, UNLESS IT SHALL REASONABLY DETERMINE THAT SUCH
PATENT, TRADEMARK OR COPYRIGHT COLLATERAL IS IN NO WAY MATERIAL TO THE CONDUCT
OF ITS BUSINESS OR OPERATIONS, PROMPTLY SUE FOR INFRINGEMENT, MISAPPROPRIATION
OR DILUTION AND TO RECOVER ANY AND ALL DAMAGES FOR SUCH INFRINGEMENT,
MISAPPROPRIATION OR DILUTION, AND SHALL TAKE SUCH OTHER ACTIONS AS AGENT SHALL
DEEM APPROPRIATE UNDER THE CIRCUMSTANCES TO PROTECT SUCH PATENT, TRADEMARK OR
COPYRIGHT COLLATERAL.


 


(D)                                 COMPLIANCE WITH TERMS OF ACCOUNTS, ETC.  IN
ALL MATERIAL RESPECTS, GRANTOR WILL PERFORM AND COMPLY WITH ALL OBLIGATIONS IN
RESPECT OF THE COLLATERAL AND ALL OTHER AGREEMENTS TO WHICH IT IS A PARTY OR BY
WHICH IT IS BOUND RELATING TO THE COLLATERAL.


 


(E)                                  LIMITATION ON LIENS ON COLLATERAL.  GRANTOR
WILL NOT CREATE, PERMIT OR SUFFER TO EXIST, AND WILL DEFEND THE COLLATERAL
AGAINST, AND TAKE SUCH OTHER ACTION AS IS NECESSARY TO REMOVE, ANY LIEN ON ANY
OF THE COLLATERAL EXCEPT PERMITTED ENCUMBRANCES, AND WILL DEFEND THE RIGHT,
TITLE AND INTEREST OF AGENT AND LENDERS IN AND TO ANY OF GRANTOR’S RIGHTS UNDER
THE COLLATERAL AGAINST THE CLAIMS AND DEMANDS OF ALL PERSONS WHOMSOEVER.


 


(F)                                    FURTHER IDENTIFICATION OF COLLATERAL. 
GRANTOR WILL FURNISH TO AGENT, FROM TIME TO TIME UPON REQUEST BY AGENT,
STATEMENTS AND SCHEDULES FURTHER IDENTIFYING AND DESCRIBING THE COLLATERAL AND
SUCH OTHER REPORTS IN CONNECTION WITH THE COLLATERAL AS AGENT MAY REASONABLY
REQUEST, ALL IN REASONABLE DETAIL.  GRANTOR SHALL PROMPTLY NOTIFY AGENT IN
WRITING UPON ACQUIRING ANY INTEREST HEREAFTER IN PROPERTY THAT IS OF A TYPE
WHERE A SECURITY INTEREST OR LIEN MUST BE OR MAY BE REGISTERED, RECORDED OR
FILED UNDER, OR NOTICE THEREOF GIVEN UNDER, ANY FEDERAL STATUTE OR REGULATION.


 


(G)                                 NOTICES.  GRANTOR WILL ADVISE AGENT
PROMPTLY, IN REASONABLE DETAIL, (I) OF ANY LIEN (OTHER THAN PERMITTED
ENCUMBRANCES) OR CLAIM MADE OR ASSERTED AGAINST ANY MATERIAL PORTION OF THE
COLLATERAL, AND (II) OF THE OCCURRENCE OF ANY OTHER EVENT WHICH COULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE AGGREGATE VALUE OF THE
COLLATERAL OR ON THE LIENS CREATED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT.

 

10

--------------------------------------------------------------------------------


 


(H)                                 GOOD STANDING CERTIFICATES.  IF AND WHENEVER
REASONABLY REQUESTED BY AGENT, GRANTOR SHALL PROVIDE TO AGENT A CERTIFICATE OF
GOOD STANDING FROM ITS STATE OF INCORPORATION OR ORGANIZATION.


 


(I)                                     ORGANIZATIONAL/COLLATERAL LOCATION
CHANGES; NO REINCORPORATION.  GRANTOR WILL GIVE AGENT AT LEAST FIVE (5) BUSINESS
DAYS’ PRIOR WRITTEN NOTICE OF ANY CHANGE REQUIRED TO BE MADE TO SCHEDULE III
HERETO, TO THE EXTENT NEEDED TO MAKE SAID SCHEDULE III UP TO DATE AND ACCURATE. 
WITHOUT LIMITING THE PROHIBITIONS ON MERGERS INVOLVING THE GRANTOR CONTAINED IN
THE CREDIT AGREEMENT, GRANTOR SHALL NOT REINCORPORATE OR REORGANIZE ITSELF UNDER
THE LAWS OF ANY JURISDICTION OTHER THAN THE JURISDICTION IN WHICH IT IS
INCORPORATED OR ORGANIZED AS OF THE DATE HEREOF WITHOUT AT LEAST FIVE (5)
BUSINESS DAY’S PRIOR WRITTEN NOTICE TO AGENT AND PROVIDED SUCH ACTION COULD NOT,
IN THE REASONABLE JUDGMENT OF AGENT, RESULT IN A MATERIAL ADVERSE EFFECT.


 


(J)                                     TERMINATIONS; AMENDMENTS NOT
AUTHORIZED.  GRANTOR ACKNOWLEDGES THAT IT IS NOT AUTHORIZED TO FILE ANY
FINANCING STATEMENT OR AMENDMENT OR TERMINATION STATEMENT WITH RESPECT TO ANY
FINANCING STATEMENT FILED IN FAVOR OF AGENT WITHOUT THE PRIOR WRITTEN CONSENT OF
AGENT AND AGREES THAT IT WILL NOT DO SO WITHOUT THE PRIOR WRITTEN CONSENT OF
AGENT, SUBJECT TO GRANTOR’S RIGHTS UNDER SECTION 9-509(D)(2) OF THE CODE.


 


(K)                                  AUTHORIZED TERMINATIONS.  FOLLOWING THE
TERMINATION DATE, AGENT WILL PROMPTLY DELIVER TO GRANTOR FOR FILING OR AUTHORIZE
GRANTOR TO PREPARE AND FILE TERMINATION STATEMENTS AND RELEASES IN ACCORDANCE
WITH SECTION 9-513(C) OF THE CODE.


 


(L)                                     USE OF COLLATERAL.  GRANTOR WILL DO
NOTHING TO IMPAIR THE RIGHTS OF AGENT IN ANY OF THE COLLATERAL.  GRANTOR WILL
NOT USE OR PERMIT ANY COLLATERAL TO BE USED UNLAWFULLY OR IN VIOLATION OF ANY
PROVISION OF APPLICABLE LAW, OR ANY INSURANCE POLICY COVERING ANY OF THE
COLLATERAL.  WITHOUT LIMITING THE FOREGOING, GRANTOR WILL NOT PERMIT THE
PRODUCTION OF INVENTORY IN VIOLATION OF ANY PROVISION OF THE FAIR LABOR
STANDARDS ACT AND GRANTOR WILL NOT ADJUST, SETTLE OR COMPROMISE THE AMOUNT OR
PAYMENT OF ANY ACCOUNT, OR RELEASE WHOLLY OR PARTLY ANY ACCOUNT DEBTOR THEREOF
OR ALLOW ANY CREDIT OR DISCOUNT THEREON (OTHER THAN CREDITS AND DISCOUNTS IN THE
ORDINARY COURSE OF BUSINESS).


 


(M)                               FEDERAL CLAIMS.  GRANTOR SHALL NOTIFY AGENT
PROMPTLY OF ANY COLLATERAL WHICH CONSTITUTES A CLAIM AGAINST THE UNITED STATES
GOVERNMENT OR ANY INSTRUMENTALITY OR AGENT THEREOF, THE ASSIGNMENT OF WHICH
CLAIM IS RESTRICTED BY FEDERAL LAW.  UPON THE REQUEST OF AGENT, GRANTOR SHALL
TAKE SUCH STEPS AS MAY BE NECESSARY TO COMPLY WITH ANY APPLICABLE FEDERAL
ASSIGNMENT OF CLAIMS LAWS OR OTHER COMPARABLE LAWS.


 


(N)                                 HOT GOODS.  GRANTOR SHALL NOT, AND SHALL NOT
PERMIT ANY DOMESTIC SUBSIDIARY TO, PRODUCE ANY INVENTORY IN VIOLATION OF THE
FAIR LABOR STANDARDS ACT OF 1938, AS AMENDED, OR IN VIOLATION OF ANY OTHER
APPLICABLE FEDERAL, STATE OR LOCAL LAW.  GRANTOR SHALL NOT PERMIT ANY FOREIGN
SUBSIDIARY TO PRODUCE ANY INVENTORY IN VIOLATION OF ANY LAW APPLICABLE TO SUCH
FOREIGN SUBSIDIARY.


 


6.                                       BANK ACCOUNTS; COLLECTION OF ACCOUNTS
AND PAYMENTS.


 

Grantor shall enter into a bank agency and control agreement (“Bank Agency and
Control Agreement”), in a form reasonably acceptable to Agent, with each
financial

 

11

--------------------------------------------------------------------------------


 

institution with which Grantor maintains from time to time any Deposit
Accounts.  Each Bank Agency and Control Agreement shall provide, among other
things, that (a) all items of payment deposited in each Deposit Account subject
thereto shall be held by the applicable financial institution as Agent or
bailee-in-possession for Agent, on behalf of itself and Lenders, (b) the
financial institution executing such agreement has no rights of offset or
recoupment of any other claim against any Deposit Account subject thereto, as
the case may be, other than for payment of its services and other charges
directly related to the administration of each such Deposit Account and for
returned checks or other items of payment, (c) to the extent provided below, the
financial institution will transfer all amounts held or deposited from time to
time in any such Deposit Account as Agent may so direct, and (d) the applicable
financial institution will agree in writing to comply with instructions
originated by Agent directing disposition of the funds in the Deposit Account
without further consent by Grantor.  Grantor hereby grants to Agent, for the
benefit of Agent and Lenders, a continuing lien upon, and security interest in,
all such accounts and all funds at any time paid, deposited, credited or held in
such accounts (whether for collection, provisionally or otherwise) or otherwise
in the possession of such financial institutions, and each such financial
institution shall act as Agent’s agent in connection therewith.  Grantor shall
not establish any Deposit Account with any financial institution unless prior
thereto Agent and Grantor shall have entered into a Bank Agency and Control
Agreement with such financial institution.  Except as expressly permitted in
writing by Agent, Grantor shall not establish or maintain any securities
account(s), as defined in the Code.

 

Grantor shall establish lockbox or blocked accounts (collectively, “Blocked
Accounts”) in Grantor’s name with such banks as are reasonably acceptable to
Agent (“Collecting Banks”), subject to a Bank Agency and Control Agreement
pursuant to which all Account Debtors shall directly remit all payments on
Accounts and in which Grantor will immediately deposit all cash payments for
Inventory or other cash payments constituting proceeds of Collateral in the
identical form in which such payment was made, whether by cash or check.  In
addition, Agent, for the benefit of Agent and Lenders, may establish one or more
depository accounts at each Collecting Bank or at a centrally located bank in
the name of Agent or Grantor as customer (collectively, the “Concentration
Accounts”).  All amounts held or deposited from time to time in the Blocked
Accounts held by such Collecting Bank shall be transferred on a daily basis to
Agent (as Agent may direct) or any of the Concentration Accounts for application
by Agent to the Obligations as provided in the Credit Agreement.  Subject to the
foregoing, Grantor hereby agrees that all payments received by Agent or any
Lender whether by cash, check, wire transfer or any other instrument, made to
such Blocked Accounts or Concentration Accounts or otherwise received by Agent
or any Lender and whether on the Accounts or as proceeds of other Collateral or
otherwise will be the sole and exclusive property of Lenders.  Grantor, and any
of its Affiliates, employees, agents and other Persons acting for or in concert
with Grantor shall, acting as trustee for Agent and Lenders, receive, as the
sole and exclusive property of Lenders, any moneys, checks, notes, drafts or
other payments relating to and/or constituting proceeds of Accounts or other
Collateral which come into the possession or under the control of Grantor or any
Affiliates, employees, agent, or other Persons acting for or in concert with
Grantor, and immediately upon receipt thereof, Grantor or such Persons shall
deposit the same or cause the same to be deposited in kind, in a Blocked Account
or other account subject to a Bank Agency and Control Agreement.

 

12

--------------------------------------------------------------------------------


 

If at any time a Collecting Bank is obligated to transfer to Agent or any
Concentration Account all amounts held or deposited in the Blocked Accounts held
by such Collecting Bank, Grantor shall not nor shall Grantor permit any Domestic
Subsidiary to, accumulate or maintain cash in any disbursement or payroll
account, as of any date, in an amount in excess of checks outstanding against
such account as of such date and amounts necessary to meet minimum balance
requirements.

 

Grantor shall close any of its accounts (and promptly establish replacement
accounts with a financial institution which has executed, or is willing to
execute, a Bank Agency and Control Agreement) maintained with any financial
institution which is the subject of a notice from Agent that the
creditworthiness of such financial institution or any of its affiliates is no
longer acceptable to Agent in its Permitted Discretion, or that the operating
performance, funds transfer or availability procedures or performance with
respect to any Bank Agency and Control Agreement of such financial institution
is no longer acceptable in Agent’s reasonable judgment.

 

Notwithstanding anything to the contrary contain herein, Grantor shall enter
into a Bank Agency and Control Agreement and securities control agreement to
evidence certain lockbox arrangements and investment account(s), respectively,
on or prior to the date of first funding as provided for in the Credit
Agreement.

 


7.                                       AGENT’S APPOINTMENT AS
ATTORNEY-IN-FACT.


 

On the Closing Date Grantor shall execute and deliver to Agent a power of
attorney (the ”Power of Attorney”) substantially in the form attached hereto as
Exhibit A.  The power of attorney granted pursuant to the Power of Attorney is a
power coupled with an interest and shall be irrevocable until the Termination
Date.  The powers conferred on Agent, for the benefit of Agent and Lenders,
under the Power of Attorney are solely to protect Agent’s interests (for the
benefit of Agent and Lenders) in the Collateral and shall not impose any duty
upon Agent or any Lender to exercise any such powers.  Agent agrees that (a)
except for the powers granted in clause (h) of the Power of Attorney, it shall
not exercise any power or authority granted  under the Power of Attorney unless
an Event of Default has occurred and is continuing, and (b) Agent shall account
for any moneys received by Agent in respect of any foreclosure on or disposition
of Collateral pursuant to the Power of Attorney provided that none of Agent nor
any Lender shall have any duty as to any Collateral, and Agent and Lenders shall
be accountable only for amounts they actually receive as a result of the
exercise of such powers.  NONE OF AGENT, LENDERS OR THEIR RESPECTIVE AFFILIATES,
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL BE RESPONSIBLE
TO GRANTOR FOR ANY ACT OR FAILURE TO ACT UNDER ANY POWER OF ATTORNEY OR
OTHERWISE, EXCEPT  IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO THEIR OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION, NOR FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL
DAMAGES.

 


8.                                       REMEDIES; RIGHTS UPON DEFAULT.


 


(A)                                  IN ADDITION TO ALL OTHER RIGHTS AND
REMEDIES GRANTED TO IT UNDER THIS SECURITY AGREEMENT, THE CREDIT AGREEMENT, THE
OTHER LOAN DOCUMENTS AND UNDER ANY OTHER INSTRUMENT OR

 

13

--------------------------------------------------------------------------------


 

agreement securing, evidencing or relating to any of the Obligations, if any
Event of Default shall have occurred and be continuing, Agent may exercise all
rights and remedies of a secured party under the Code.  Without limiting the
generality of the foregoing, Grantor expressly agrees that in any such event
Agent, without demand of performance or other demand, advertisement or notice of
any kind (except the notice specified below of time and place of public or
private sale) to or upon Grantor or any other Person (all and each of which
demands, advertisements and notices are hereby expressly waived to the maximum
extent permitted by the Code and other applicable law), may forthwith
(personally or through its agents or attorneys) enter upon the premises where
any Collateral is located, without any obligation to pay rent, through
self-help, without judicial process, without first obtaining a final judgment or
giving Grantor or any other Person notice and opportunity for a hearing on
Agent’s claim or action and may take possession of, collect, receive, assemble,
process, appropriate, remove and realize upon the Collateral, or any part
thereof, and may forthwith sell, lease, license, assign, give an option or
options to purchase, or otherwise dispose of and deliver said Collateral
(or contract to do so), or any part thereof, in one or more parcels at a public
or private sale or sales, at any exchange at such prices as it may deem
acceptable, for cash or on credit or for future delivery without assumption of
any credit risk.  To facilitate the foregoing, upon the occurrence and during
the continuance of an Event of Default, Agent shall have the right to take
possession of Grantor’s original books and records, to obtain access to
Grantor’s data processing equipment, computer hardware and Software and to use
all of the foregoing and the information contained therein in any manner which
Agent deems appropriate.  Agent or any Lender shall have the right upon any such
public sale or sales and, to the extent permitted by law, upon any such private
sale or sales, to purchase for the benefit of Agent and Lenders, the whole or
any part of said Collateral so sold, free of any right or equity of redemption,
which equity of redemption Grantor hereby releases.  Such sales may be adjourned
and continued from time to time with or without notice.  Agent shall have the
right to conduct such sales on Grantor’s premises or elsewhere and shall have
the right to use Grantor’s premises without charge for such time or times as
Agent deems necessary or advisable.


 

If any Event of Default shall have occurred and be continuing, Grantor further
agrees, at Agent’s request, to assemble the Collateral and make it available to
Agent at a place or places designated by Agent which are reasonably convenient
to Agent and Grantor, whether at Grantor’s premises or elsewhere.  Without
limiting the foregoing, Agent shall also have the right to require that Grantor
store and keep any Collateral pending further action by Agent, and while
Collateral is so stored or kept, provide such guards and maintenance services as
shall be necessary to protect the same and to preserve and maintain the
Collateral in good condition.  Until Agent is able to effect a sale, lease,
license or other disposition of Collateral, Agent shall have the right to hold
or use Collateral, or any part thereof, to the extent that it deems appropriate
for the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by Agent.  Agent shall have no obligation to Grantor to
maintain or preserve the rights of Grantor as against third parties with respect
to Collateral while Collateral is in the possession of Agent.  Agent may, if it
so elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of Agent’s remedies (for the benefit of Agent and
Lenders), with respect to such appointment without prior notice or hearing as to
such appointment.  Agent shall apply the net proceeds of any sale, lease,
license, other disposition of, or any collection, recovery, receipt, or
realization on, the Collateral to the Obligations as provided in the Credit
Agreement, and only after so paying over such net proceeds, and after the
payment by Agent of any other amount required by any provision of law, need
Agent account for the surplus, if any, to

 

14

--------------------------------------------------------------------------------


 

Grantor.  To the maximum extent permitted by applicable law, Grantor waives all
claims, damages, and demands against Agent or any Lender arising out of the
repossession, retention or sale of the Collateral except such as arise solely
out of the gross negligence or willful misconduct of Agent or such Lender as
finally determined by a court of competent jurisdiction.  Grantor agrees that,
to the extent notice of sale shall be required by law, a reasonable
authenticated notification of disposition shall be a notification given at least
ten (10) days prior to any such sale and such notice shall (i) describe Agent
and Grantor, (ii) describe the Collateral that is the subject of the intended
disposition, (iii) state the method of intended disposition, (iv) state that the
Grantor is entitled to an accounting of the Secured Obligations and stating the
charge, if any, for an accounting, and (v) state the time and place of any
public disposition or the time after which any private sale is to be made. 
Notwithstanding any such notice of sale, Agent shall not be obligated to make
any sale of Collateral.  In connection with any sale, lease, license or other
disposition of Collateral, Agent may disclaim any warranties that might arise in
connection therewith and Agent shall have no obligation to provide any
warranties at such time.  To the extent permitted by law, Grantor shall remain
liable for any deficiency if the proceeds of any sale or disposition of the
Collateral are insufficient to pay all Obligations, including any reasonable
attorneys’ fees or other expenses incurred by Agent or any Lender to collect
such deficiency.

 


(B)                                 EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED
HEREIN, GRANTOR HEREBY WAIVES PRESENTMENT, DEMAND, PROTEST OR ANY NOTICE (TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW) OF ANY KIND IN CONNECTION WITH THIS
SECURITY AGREEMENT OR ANY COLLATERAL.


 


(C)                                  TO THE EXTENT THAT APPLICABLE LAW IMPOSES
DUTIES ON AGENT TO EXERCISE REMEDIES IN A COMMERCIALLY REASONABLE MANNER,
GRANTOR ACKNOWLEDGES AND AGREES THAT IT IS NOT COMMERCIALLY UNREASONABLE FOR
AGENT (I) TO FAIL TO INCUR EXPENSES REASONABLY DEEMED SIGNIFICANT BY AGENT TO
PREPARE COLLATERAL FOR DISPOSITION OR OTHERWISE TO COMPLETE RAW MATERIAL OR WORK
IN PROCESS INTO FINISHED GOODS OR OTHER FINISHED PRODUCTS FOR DISPOSITION, (II)
TO FAIL TO OBTAIN THIRD PARTY CONSENTS FOR ACCESS TO COLLATERAL TO BE DISPOSED
OF, OR TO OBTAIN OR, IF NOT REQUIRED BY OTHER LAW, TO FAIL TO OBTAIN
GOVERNMENTAL OR THIRD PARTY CONSENTS FOR THE COLLECTION OR DISPOSITION OF
COLLATERAL TO BE COLLECTED OR DISPOSED OF, (III) TO FAIL TO EXERCISE COLLECTION
REMEDIES AGAINST ACCOUNT DEBTORS OR OTHER PERSONS OBLIGATED ON COLLATERAL OR TO
REMOVE LIENS ON OR ANY ADVERSE CLAIMS AGAINST COLLATERAL, (IV) TO EXERCISE
COLLECTION REMEDIES AGAINST ACCOUNT DEBTORS AND OTHER PERSONS OBLIGATED ON
COLLATERAL DIRECTLY OR THROUGH THE USE OF COLLECTION AGENCIES AND OTHER
COLLECTION SPECIALISTS, (V) TO ADVERTISE DISPOSITIONS OF COLLATERAL THROUGH
PUBLICATIONS OR MEDIA OF GENERAL CIRCULATION, WHETHER OR NOT THE COLLATERAL IS
OF A SPECIALIZED NATURE, (VI) TO CONTACT OTHER PERSONS, WHETHER OR NOT IN THE
SAME BUSINESS AS THE GRANTOR, FOR EXPRESSIONS OF INTEREST IN ACQUIRING ALL OR
ANY PORTION OF SUCH COLLATERAL, (VII) TO HIRE ONE OR MORE PROFESSIONAL
AUCTIONEERS TO ASSIST IN THE DISPOSITION OF COLLATERAL, WHETHER OR NOT THE
COLLATERAL IS OF A SPECIALIZED NATURE, (VIII) TO DISPOSE OF COLLATERAL BY
UTILIZING INTERNET SITES THAT PROVIDE FOR THE AUCTION OF ASSETS OF THE TYPES
INCLUDED IN THE COLLATERAL OR THAT HAVE THE REASONABLE CAPACITY OF DOING SO, OR
THAT MATCH BUYERS AND SELLERS OF ASSETS, (IX) TO DISPOSE OF ASSETS IN WHOLESALE
RATHER THAN RETAIL MARKETS, (X) TO DISCLAIM DISPOSITION WARRANTIES, SUCH AS
TITLE, POSSESSION OR QUIET ENJOYMENT, (XI) TO PURCHASE INSURANCE OR CREDIT
ENHANCEMENTS TO INSURE AGENT AGAINST RISKS OF LOSS, COLLECTION OR DISPOSITION OF
COLLATERAL OR TO PROVIDE TO AGENT A GUARANTEED RETURN FROM THE COLLECTION OR
DISPOSITION OF COLLATERAL, OR (XII) TO THE EXTENT DEEMED APPROPRIATE BY AGENT,
TO OBTAIN THE SERVICES OF OTHER BROKERS, INVESTMENT BANKERS, CONSULTANTS AND
OTHER PROFESSIONALS TO ASSIST AGENT IN THE COLLECTION OR DISPOSITION OF ANY OF
THE COLLATERAL.  GRANTOR ACKNOWLEDGES THAT THE PURPOSE OF THIS SECTION 8(C)

 

15

--------------------------------------------------------------------------------


 

is to provide non-exhaustive indications of what actions or omissions by Agent
would not be commercially unreasonable in Agent’s exercise of remedies against
the Collateral and that other actions or omissions by Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 8(c).  Without limitation upon the foregoing, nothing contained in this
Section 8(c) shall be construed to grant any rights to Grantor or to impose any
duties on Agent that would not have been granted or imposed by this Security
Agreement or by applicable law in the absence of this Section 8(c).


 


(D)                                 NEITHER AGENT NOR ANY LENDER SHALL BE
REQUIRED TO MAKE ANY DEMAND UPON, OR PURSUE OR EXHAUST ANY OF THEIR RIGHTS OR
REMEDIES AGAINST, GRANTOR, ANY OTHER OBLIGOR, GUARANTOR, PLEDGOR OR ANY OTHER
PERSON WITH RESPECT TO THE PAYMENT OF THE OBLIGATIONS OR TO PURSUE OR EXHAUST
ANY OF THEIR RIGHTS OR REMEDIES WITH RESPECT TO ANY COLLATERAL THEREFOR OR ANY
DIRECT OR INDIRECT GUARANTEE THEREOF.  NEITHER AGENT NOR ANY LENDER SHALL BE
REQUIRED TO MARSHAL THE COLLATERAL OR ANY GUARANTEE OF THE OBLIGATIONS OR TO
RESORT TO THE COLLATERAL OR ANY SUCH GUARANTEE IN ANY PARTICULAR ORDER, AND ALL
OF ITS AND THEIR RIGHTS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL BE
CUMULATIVE.  TO THE EXTENT IT MAY LAWFULLY DO SO, GRANTOR ABSOLUTELY AND
IRREVOCABLY WAIVES AND RELINQUISHES THE BENEFIT AND ADVANTAGE OF, AND COVENANTS
NOT TO ASSERT AGAINST AGENT OR ANY LENDER, ANY VALUATION, STAY, APPRAISEMENT,
EXTENSION, REDEMPTION OR SIMILAR LAWS AND ANY AND ALL RIGHTS OR DEFENSES IT MAY
HAVE AS A SURETY NOW OR HEREAFTER EXISTING WHICH, BUT FOR THIS PROVISION, MIGHT
BE APPLICABLE TO THE SALE OF ANY COLLATERAL MADE UNDER THE JUDGMENT, ORDER OR
DECREE OF ANY COURT, OR PRIVATELY UNDER THE POWER OF SALE CONFERRED BY THIS
SECURITY AGREEMENT, OR OTHERWISE.


 


9.                                       GRANT OF LICENSE TO USE PROPERTY.  FOR
THE PURPOSE OF ENABLING AGENT TO EXERCISE RIGHTS AND REMEDIES UNDER SECTION 8
HEREOF (INCLUDING, WITHOUT LIMITING THE TERMS OF SECTION 8 HEREOF, IN ORDER TO
TAKE POSSESSION OF, COLLECT, RECEIVE, ASSEMBLE, PROCESS, APPROPRIATE, REMOVE,
REALIZE UPON, SELL, LEASE, LICENSE, ASSIGN, GIVE AN OPTION OR OPTIONS TO
PURCHASE  OR OTHERWISE DISPOSE OF COLLATERAL) AT SUCH TIME AS AGENT SHALL BE
LAWFULLY ENTITLED TO EXERCISE SUCH RIGHTS AND REMEDIES, GRANTOR HEREBY GRANTS TO
AGENT (TO THE EXTENT PERMITTED BY THE AGREEMENTS GOVERNING SUCH INTELLECTUAL
PROPERTY AND APPLICABLE LAW), EFFECTIVE UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT, FOR THE BENEFIT OF AGENT AND LENDERS, AN
IRREVOCABLE, NONEXCLUSIVE LICENSE (EXERCISABLE WITHOUT PAYMENT OF ROYALTY OR
OTHER COMPENSATION TO GRANTOR) TO USE, LICENSE OR SUBLICENSE ANY INTELLECTUAL
PROPERTY NOW OWNED OR HEREAFTER ACQUIRED BY GRANTOR, AND WHEREVER THE SAME MAY
BE LOCATED, AND INCLUDING IN SUCH LICENSE ACCESS TO ALL MEDIA IN WHICH ANY OF
THE LICENSED ITEMS MAY BE RECORDED OR STORED AND TO ALL SOFTWARE AND PROGRAMS
USED FOR THE COMPILATION OR PRINTOUT THEREOF AND AN IRREVOCABLE LICENSE
(EXERCISABLE WITHOUT PAYMENT OF RENT OR OTHER COMPENSATION TO GRANTOR) TO USE
AND OCCUPY ALL REAL ESTATE OWNED OR LEASED BY GRANTOR.


 


10.                                 LIMITATION ON AGENT’S AND LENDERS’ DUTY IN
RESPECT OF COLLATERAL.  AGENT AND EACH LENDER SHALL USE REASONABLE CARE WITH
RESPECT TO THE COLLATERAL IN ITS POSSESSION OR UNDER ITS CONTROL.  NEITHER AGENT
NOR ANY LENDER SHALL HAVE ANY OTHER DUTIES CONCERNING THE CUSTODY AND
PRESERVATION OF ANY COLLATERAL IN ITS POSSESSION OR CONTROL OR IN THE POSSESSION
OR CONTROL OF ANY AGENT OR NOMINEE OF AGENT OR SUCH LENDER, OR ANY INCOME
THEREON OR AS TO THE PRESERVATION OF RIGHTS AGAINST PRIOR PARTIES OR ANY OTHER
RIGHTS PERTAINING THERETO.  AGENT SHALL BE DEEMED TO HAVE EXERCISED REASONABLE
CARE IN THE CUSTODY AND PRESERVATION THE COLLATERAL IN ITS POSSESSION IF THE
COLLATERAL IS ACCORDED TREATMENT SUBSTANTIALLY EQUAL TO THAT WHICH IT ACCORDS
ITS OWN PROPERTY.

 

16

--------------------------------------------------------------------------------


 

Agent shall not be liable or responsible for any loss or damage to any of the
Collateral, or for any diminution in the value thereof, by reason of the act or
omission of any warehousemen, carrier, forwarding agency, consignee or other
agent or bailee selected by Agent in good faith.


 


11.                                 REINSTATEMENT.  THIS SECURITY AGREEMENT
SHALL REMAIN IN FULL FORCE AND EFFECT AND CONTINUE TO BE EFFECTIVE SHOULD ANY
PETITION BE FILED BY OR AGAINST GRANTOR FOR LIQUIDATION OR REORGANIZATION,
SHOULD GRANTOR BECOME INSOLVENT OR MAKE AN ASSIGNMENT FOR THE BENEFIT OF ANY
CREDITOR OR CREDITORS OR SHOULD A RECEIVER OR TRUSTEE BE APPOINTED FOR ALL OR
ANY SIGNIFICANT PART OF GRANTOR’S ASSETS, AND SHALL CONTINUE TO BE EFFECTIVE OR
BE REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME PAYMENT AND PERFORMANCE OF THE
OBLIGATIONS, OR ANY PART THEREOF, IS, PURSUANT TO APPLICABLE LAW, RESCINDED OR
REDUCED IN AMOUNT, OR MUST OTHERWISE BE RESTORED OR RETURNED BY ANY OBLIGEE OF
THE OBLIGATIONS, WHETHER AS A “VOIDABLE PREFERENCE,” “FRAUDULENT CONVEYANCE,” OR
OTHERWISE, ALL AS THOUGH SUCH PAYMENT OR PERFORMANCE HAD NOT BEEN MADE.  IN THE
EVENT THAT ANY PAYMENT, OR ANY PART THEREOF, IS RESCINDED, REDUCED, RESTORED OR
RETURNED, THE OBLIGATIONS SHALL BE REINSTATED AND DEEMED REDUCED ONLY BY SUCH
AMOUNT PAID AND NOT SO RESCINDED, REDUCED, RESTORED OR RETURNED.


 


12.                                 EXPENSES AND ATTORNEYS FEES.  WITHOUT
LIMITING GRANTOR’S OBLIGATIONS UNDER THE CREDIT AGREEMENT OR THE OTHER LOAN
DOCUMENTS, GRANTOR AGREES TO PROMPTLY PAY ALL FEES, COSTS, CHARGES AND EXPENSES
OF AGENT (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) INCURRED IN
CONNECTION WITH (A) PROTECTING, STORING, WAREHOUSING, APPRAISING, INSURING,
HANDLING, MAINTAINING AND SHIPPING THE COLLATERAL, (B) CREATING, PERFECTING,
MAINTAINING AND ENFORCING AGENT’S LIENS AND (C) COLLECTING, ENFORCING, RETAKING,
HOLDING, PREPARING FOR DISPOSITION, PROCESSING AND DISPOSING OF COLLATERAL. 
GRANTOR SHALL ALSO PAY ANY AND ALL EXCISE, PROPERTY, SALES AND USE TAXES IMPOSED
BY ANY FEDERAL, STATE, LOCAL OR FOREIGN AUTHORITY ON ANY OF THE COLLATERAL, OR
WITH RESPECT TO PERIODIC APPRAISALS AND INSPECTIONS OF THE COLLATERAL, OR WITH
RESPECT TO THE SALE OR OTHER DISPOSITION THEREOF.  IF GRANTOR FAILS TO PROMPTLY
PAY ANY PORTION OF THE ABOVE COSTS, FEES AND EXPENSES WHEN DUE OR TO PERFORM ANY
OTHER OBLIGATION OF GRANTOR UNDER THIS SECURITY AGREEMENT, AGENT OR ANY OTHER
LENDER MAY, AT ITS OPTION, BUT SHALL NOT BE REQUIRED TO, PAY OR PERFORM THE SAME
AND CHARGE GRANTOR’S ACCOUNT FOR ALL FEES, COSTS AND EXPENSES INCURRED THEREFOR,
AND GRANTOR AGREES TO REIMBURSE AGENT OR SUCH LENDER THEREFOR ON DEMAND.  ALL
SUMS SO PAID OR INCURRED BY AGENT OR ANY OTHER LENDER FOR ANY OF THE FOREGOING,
ANY AND ALL OTHER SUMS FOR WHICH GRANTOR MAY BECOME LIABLE HEREUNDER AND ALL
FEES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES, LEGAL EXPENSES AND COURT
COSTS) INCURRED BY AGENT OR ANY OTHER LENDER IN ENFORCING OR PROTECTING THE
LIENS OR ANY OF THEIR RIGHTS OR REMEDIES UNDER THIS SECURITY AGREEMENT SHALL BE
PAYABLE ON DEMAND, SHALL CONSTITUTE OBLIGATIONS, SHALL BEAR INTEREST UNTIL PAID
AT THE HIGHEST RATE PROVIDED IN THE CREDIT AGREEMENT AND SHALL BE SECURED BY THE
COLLATERAL.


 


13.                                 NOTICES.  EXCEPT AS OTHERWISE PROVIDED
HEREIN, WHENEVER IT IS PROVIDED HEREIN THAT ANY NOTICE, DEMAND, REQUEST,
CONSENT, APPROVAL, DECLARATION OR OTHER COMMUNICATION SHALL OR MAY BE GIVEN TO
OR SERVED UPON ANY OF THE PARTIES BY ANY OTHER PARTY, OR WHENEVER ANY OF THE
PARTIES DESIRES TO GIVE AND SERVE UPON ANY OTHER PARTY ANY COMMUNICATION WITH
RESPECT TO THIS SECURITY AGREEMENT, EACH SUCH NOTICE, DEMAND, REQUEST, CONSENT,
APPROVAL, DECLARATION OR OTHER COMMUNICATION SHALL BE IN WRITING AND SHALL BE
GIVEN IN THE MANNER, AND DEEMED RECEIVED, AS PROVIDED FOR IN THE CREDIT
AGREEMENT.

 

17

--------------------------------------------------------------------------------


 


14.                                 LIMITATION BY LAW.  ALL RIGHTS, REMEDIES AND
POWERS PROVIDED IN THIS SECURITY AGREEMENT MAY BE EXERCISED ONLY TO THE EXTENT
THAT THE EXERCISE THEREOF DOES NOT VIOLATE ANY APPLICABLE PROVISION OF LAW, AND
ALL THE PROVISIONS OF THIS SECURITY AGREEMENT ARE INTENDED TO BE SUBJECT TO ALL
APPLICABLE MANDATORY PROVISIONS OF LAW THAT MAY BE CONTROLLING AND TO BE LIMITED
TO THE EXTENT NECESSARY SO THAT THEY SHALL NOT RENDER THIS SECURITY AGREEMENT
INVALID, UNENFORCEABLE, IN WHOLE OR IN PART, OR NOT ENTITLED TO BE RECORDED,
REGISTERED OR FILED UNDER THE PROVISIONS OF ANY APPLICABLE LAW.


 


15.                                 TERMINATION OF THIS SECURITY AGREEMENT. 
SUBJECT TO SECTION 11 HEREOF, THIS SECURITY AGREEMENT SHALL TERMINATE UPON THE
TERMINATION DATE.


 


16.                                 SUCCESSORS AND ASSIGNS.  THIS SECURITY
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS EXCEPT THAT GRANTOR MAY NOT ASSIGN
ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE WRITTEN CONSENT OF ALL LENDERS. 
NO SALES OF PARTICIPATIONS, OTHER SALES, ASSIGNMENTS, TRANSFERS OR OTHER
DISPOSITIONS OF ANY AGREEMENT GOVERNING OR INSTRUMENT EVIDENCING THE OBLIGATIONS
OR ANY PORTION THEREOF OR INTEREST THEREIN SHALL IN ANY MANNER IMPAIR THE LIEN
GRANTED TO AGENT, FOR THE BENEFIT OF AGENT AND LENDERS, HEREUNDER.


 


17.                                 COUNTERPARTS.  THIS SECURITY AGREEMENT AND
ANY AMENDMENTS, WAIVERS, CONSENTS OR SUPPLEMENTS MAY BE EXECUTED IN ANY NUMBER
OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH
OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH COUNTERPARTS TAKEN TOGETHER SHALL CONSTITUTE BUT ONE IN THE SAME
INSTRUMENT.  THIS SECURITY AGREEMENT SHALL BECOME EFFECTIVE UPON THE EXECUTION
OF A COUNTERPART HEREOF BY EACH OF THE PARTIES HERETO.  THIS SECURITY AGREEMENT
MAY BE AUTHENTICATED BY MANUAL SIGNATURE, FACSIMILE OR, IF APPROVED IN WRITING
BY AGENT, ELECTRONIC MEANS, ALL OF WHICH SHALL BE EQUALLY VALID.


 


18.                                 APPLICABLE LAW.  PURSUANT TO 735 ILCS
105/5-5 OF THE ILLINOIS CIVIL PROCEDURE-CHOICE OF LAW AND FORUM ACT, THIS
SECURITY AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF ILLINOIS, WITHOUT OTHERWISE
GIVING EFFECT TO ILLINOIS’ CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE
APPLICATION OF LAWS OTHER THAN THE LAWS OF THE STATE OF ILLINOIS.


 


19.                                 HEADINGS.  SECTION HEADINGS ARE INCLUDED
HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS
SECURITY AGREEMENT FOR ANY OTHER PURPOSES OR BE GIVEN SUBSTANTIVE EFFECT.


 


20.                                 BENEFIT OF LENDERS.  ALL LIENS GRANTED OR
CONTEMPLATED HEREBY SHALL BE FOR THE BENEFIT OF AGENT, INDIVIDUALLY, AND
LENDERS, AND ALL PROCEEDS OR PAYMENTS REALIZED FROM COLLATERAL IN ACCORDANCE
HEREWITH SHALL BE APPLIED TO THE OBLIGATIONS IN ACCORDANCE WITH THE TERMS OF THE
CREDIT AGREEMENT.


 


21.                                 AMENDMENT AND RESTATEMENT; NO NOVATION. 
THIS SECURITY AGREEMENT AMENDS AND RESTATES THE ORIGINAL SECURITY AGREEMENT IN
ITS ENTIRETY AND SHALL NOT BE DEEMED TO CONSTITUTE

 

18

--------------------------------------------------------------------------------


 

a novation thereof.  It is the express intention of the parties hereto that the
execution and delivery of this Amended and Restated Credit Agreement shall not
extinguish, terminate, serve as a replacement of or otherwise impair or
diminish, in any manner, the existing Liens granted by Grantor under the
Original Security Agreement.  The parties hereto hereby agree that the Liens
granted to Agent pursuant to the Original Security Agreement remain in full
force and effect to secure the Obligations and hereby are ratified and confirmed
in all respects.  Such Liens remain and continue to be granted, created,
attached, perfected and enforceable, and shall constitute first-priority
perfected security interests of the Agent for the benefit of the Lenders. 
Notwithstanding but without limiting the foregoing, Grantor has granted Liens
hereunder in favor of Agent for the benefit of the Lenders, not in addition to
or substitution or denigration of the existing Liens, but rather out of an
abundance of caution.


 


22.                                 INTERCREDITOR AGREEMENT.  ALL RIGHTS AND
REMEDIES PROVIDED FOR HEREIN TO AGENT AND ALL OBLIGATIONS OF GRANTOR HEREUNDER
ARE SUBJECT TO THE APPLICABLE TERMS AND PROVISIONS OF THE INTERCREDITOR
AGREEMENT.


 

Remainder of Page Intentionally Left Blank
Signature Page Follows

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Amended and
Restated Security Agreement to be executed and delivered by its duly authorized
officer as of the date first set forth above.

 

 

 

CHEROKEE INTERNATIONAL
CORPORATION, a Delaware corporation

 

 

 

 

 

By:

/s/ Van Holland

 

 

Name: Van Holland

 

Title: Chief Financial Officer

 

 

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent

 

 

 

 

 

By:

/s/ Randall J. Boba

 

 

Name: Randall J. Boba

 

Title: Its Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 

SCHEDULE I
to
SECURITY AGREEMENT

 

Filing Jurisdictions

 

--------------------------------------------------------------------------------


 

SCHEDULE II
to
SECURITY AGREEMENT

 

Stock, Instruments, Documents, Chattel Paper, Commercial
Tort Claims and Letter of Credit Rights

 

[to be completed by Grantor]

 

--------------------------------------------------------------------------------


 

SCHEDULE III
to
SECURITY AGREEMENT

 

Schedule of Organizational Identification, Offices,
Locations of Collateral
and Records Concerning Collateral

 

I.                                         Grantor’s official name:

 

II.                                     Prior official names of Grantor:

 

III.                                 Type of entity (e.g. corporation,
partnership, business trust, limited partnership, limited liability company):

 

IV.                                 Organizational identification number issued
by Grantor’s state of incorporation or organization or a statement that no such
number has been issued:

 

V.                                     State of organization or incorporation of
Grantor:

 

VI.                                 Chief executive office and principal place
of business of Grantor:

 

VII.                             Other offices of Grantor:

 

VIII.                         Warehouses, Consignees and Processors:

 

IX.                                Other premises at which Collateral is stored
or located:

 

X.                                    Locations of records concerning
Collateral:

 

XI.                                Persons from whom assets have been acquired,
during the past five (5) years, other than in the ordinary course of business:

 

[to be completed by Grantor]

 

--------------------------------------------------------------------------------


 

SCHEDULE IV
to
SECURITY AGREEMENT

 

 

Motor Vehicle
Make/Model

 

Model Year

 

VIN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[to be completed by Grantor]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

POWER OF ATTORNEY

 

This Power of Attorney is executed and delivered by CHEROKEE INTERNATIONAL
CORPORATION, a Delaware corporation (“Grantor”), to GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation (hereinafter referred to as “Attorney”), as
Agent for the benefit of Agent and Lenders, under an Amended and Restated Credit
Agreement and an Amended and Restated Security Agreement, both dated as of
February    , 2004, and other related documents (the ”Loan Documents”).  No
person to whom this Power of Attorney is presented, as authority for Attorney to
take any action or actions contemplated hereby, shall be required to inquire
into or seek confirmation from Grantor as to the authority of Attorney to take
any action described below, or as to the existence of or fulfillment of any
condition to this Power of Attorney, which is intended to grant to Attorney
unconditionally the authority to take and perform the actions contemplated
herein, and Grantor irrevocably waives any right to commence any suit or action,
in law or equity, against any person or entity which acts in reliance upon or
acknowledges the authority granted under this Power of Attorney.  The power of
attorney granted hereby is coupled with an interest, and may not be revoked or
canceled by Grantor without Attorney’s written consent.

 

Grantor hereby irrevocably constitutes and appoints Attorney (and all officers,
employees or agents designated by Attorney), with full power of substitution, as
Grantor’s true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of Grantor and in the name of Grantor or in its
own name, from time to time in Attorney’s discretion, to take any and all
appropriate action and to execute and deliver any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
the Loan Documents and, without limiting the generality of the foregoing,
Grantor hereby grants to Attorney the power and right, on behalf of Grantor,
without notice to or assent by Grantor, and at any time, to do the following: 
(a) change the mailing address of Grantor, open a post office box on behalf of
Grantor, open mail for Grantor, and ask, demand, collect, give acquittances and
receipts for, take possession of, endorse any invoices, freight or express
bills, bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, and notices in connection with any property of
Grantor; (b) effect any repairs to any asset of Grantor, or continue to obtain
any insurance and pay all or any part of the premiums therefor and costs
thereof, and make, settle and adjust all claims under such policies of
insurance, and make all determinations and decisions with respect to such
policies; (c) pay or discharge any taxes, liens, security interests, or other
encumbrances levied or placed on or threatened against Grantor or its property;
(d) defend any suit, action or proceeding brought against Grantor if Grantor
does not defend such suit, action or proceeding or if Attorney believes that
Grantor is not pursuing such defense in a manner that will maximize the recovery
to Attorney, and settle, compromise or adjust any suit, action, or proceeding
described above and, in connection therewith, give such discharges or releases
as Attorney may deem appropriate; (e) file or prosecute any claim, litigation,
suit or proceeding in any court of competent jurisdiction or before any
arbitrator, or take any other action otherwise deemed appropriate by Attorney
for the purpose of collecting any and all such moneys due to Grantor whenever
payable and to enforce any other right in respect of Grantor’s property; (f)
cause the certified public accountants then engaged by Grantor to

 

A-1

--------------------------------------------------------------------------------


 

prepare and deliver to Attorney at any time and from time to time, promptly upon
Attorney’s request, the following reports:  (1) a reconciliation of all
accounts, (2) an aging of all accounts, (3) trial balances, (4) test
verifications of such accounts as Attorney may request, and (5) the results of
each physical verification of inventory; (g) communicate in its own name with
any party to any contract with regard to the assignment of the right, title and
interest of such Grantor in and under the contract and other matters relating
thereto; (h) to file such financing statements with respect to the Security
Agreement, with or without Grantor’s signature, or to file a photocopy of the
Security Agreement in substitution for a financing statement, as the Agent may
deem appropriate and to execute in Grantor’s name such financing statements and
amendments thereto and continuation statements which may require the Grantor’s
signature; (i) execute, in connection with any sale provided for in any Loan
Document, any endorsements, assignments or other instruments of conveyance or
transfer with respect to collateral subject to the Loan Documents and to
otherwise direct such sale or resale; (j) exercise the rights of Grantor with
respect to the obligation of all account debtors to make payment or otherwise
render performance to Grantor; (k) exercise the rights of Grantor to, and take
any and all actions that Attorney deems appropriate to realize the benefit of,
any intellectual property; and (l) assert any claims Grantor may have, from time
to time, against any other party to any contract to which Grantor is a party and
to otherwise exercise any right or remedy of Grantor thereunder all as though
Attorney were the absolute owner of the property of Grantor for all purposes,
and to do, at Attorney’s option and grantor’s expense, at any time or from time
to time, all acts and other things that Attorney reasonably deems necessary to
perfect, preserve, or realize upon Grantor’s property or assets and Attorney’s
liens thereon, all as fully and effectively as Grantor might do.  Grantor hereby
ratifies, to the extent permitted by law, all that said Attorney shall lawfully
do or cause to be done by virtue hereof.

 

IN WITNESS WHEREOF, this Power of Attorney is executed by Grantor pursuant to
the authority of its board of directors this             day of
                      , 2004.

 

 

 

GRANTOR:

 

CHEROKEE INTERNATIONAL
CORPORATION, a Delaware corporation

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

A-2

--------------------------------------------------------------------------------


 

NOTARY PUBLIC CERTIFICATE

 

On this             day of                    , 200  , [officer’s name] who is
personally known to me appeared before me in his/her capacity as the [title] of
[Grantor] (“Grantor”) and executed on behalf of Grantor the Power of Attorney in
favor of General Electric Capital Corporation to which this Certificate is
attached.

 

 

 

 

 

 

Notary Public

 

A-3

--------------------------------------------------------------------------------